The appeal is from an order and judgment (one paper) granting a motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice, striking out the answer and adjudging that article V of the Charter of the City of New Rochelle (Local Laws, 1932, No. 1, of City of New Rochelle) is invalid insofar as it provides for submission to referendum of amendments to the zoning ordinance of said city. Order and judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Hallinan, and Kleinfeld, JJ. [5 Misc 2d 296.]